Kupferman, J.,
dissents in a memorandum as follows: I would affirm.
The petition charged that the thirteen year-old appellant had committed acts which, if committed by an adult, would constitute the crimes of criminal possession of a controlled substance in the third degree and criminal possession of a controlled substance in the seventh degree. Attached to the petition was a supporting deposition of the arresting officer, who alleged that at 2:30 p.m. on October 4, 1990 (a time when appellant should have been in school), he observed appellant "in possession of 10 vials of cocaine in crack form with the intent to sell the same”. The sworn deposition also stated that the officer observed appellant "exchange something for United States Currency with two unapprehended buyers”. The police officer went on to state that he recovered the 10 vials of crack cocaine from the appellant’s pants pocket and vouchered the vials.
For this court to state that there was no allegation by the presentment agency to controvert the statement made by appellant’s counsel that he was "merely standing on the sidewalk” is to ignore the very basis and essence of the proceeding.
Rather than there being any burden placed on the presentment agency at this point, there should have been placed on the appellant the burden of giving at least some explanation of what he was doing there, which could lead to the necessity of a hearing to determine which version of the facts was the true one.
The appellant did not even rely upon the song from Frank Loesser’s "The Most Happy Fella” and claim that he was "Standing on the Corner (Watching All the Girls Go By).”
*469An article by Stephen J. Bogacz in New York Law Journal (Mar. 20, 1992, at 1, col 1), under the caption "outside counsel” and entitled "Juveniles in New York Under 'Miranda’ Rule 25 Years Later”, tells us that in 1992 "more than 12,000 juveniles in New York City will be arrested on felony charges.”* If, in each case involving the sale of drugs, the respondents state that they were merely standing on the corner without the need for any other explanation, that will mean thousands of unnecessary Mapp hearings. Cross-examination at the trial itself could suffice (cf., People v Chipp, 75 NY2d 327, 338).
The present determination by this court is just another example of an undue burden being placed on the Family Court and the criminal justice system (see, e.g., People v Rivera, 144 AD2d 258, 261 [Kupferman, J., dissenting]; People v Laster, 140 AD2d 233, 234 [Kupferman, J., dissenting]).

 See also, Arrests of Youth 1990, OJJDP Update on Statistics (Juvenile Justice Bull of US Dept of Justice [Jan. 1992]).